Case 2:20-cv-00422-TAD-KK Document 22 Filed 04/21/20 Page 1 of 5 PageID #: 293



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

 BRANDON LIVAS, RICHARD BUSWELL,
 DEWAYNE CORBETT, JOHNNY SMITH,                    Case No. 2:20-cv-00422
 CARLOS LORENZO MARTIN, and
 GAINES ANDREWS, on behalf of                      Judge Terry A. Doughty
 themselves and those similarly situated,          Magistrate Judge Kathleen Kay

                        Petitioners,
        v.
                                                   Class Action
 RODNEY MYERS, warden of Oakdale
 Federal Correctional Institutions; and
 MICHAEL CARVAJAL, Federal Bureau of               IMMEDIATE RELIEF SOUGHT
 Prisons Director, in their official capacities,

                          Respondents.

      PETITIONERS’ OPPOSITION TO RESPONDENTS’ MOTION TO STAY
   CONSIDERATION OF CLASS CERTIFICATION PENDING ADJUDICATION OF
            RESPONDENTS’ MOTION TO DISMISS PETITIONERS’
                 PETITION AND EMERGENCY MOTION

       For the reasons stated below, Petitioners request that this Court deny Respondents’

Motion to Stay Consideration of Class Certification Pending Adjudication of Respondents’

Motion to Dismiss Petitioners’ Petition and Emergency Motion (“Motion to Stay”).

       Staying class certification would prejudice Petitioners and undercut judicial economy.

Respondents are correct that class actions are preferred under Rule 23 because they promote

judicial economy and protect those who cannot bring claims themselves. Motion to Stay at 3.

Respondents are also correct that, for that reason, class certification should be decided “as soon

as practicable.” Fed. R. Civ. P. 23(c)(1); see also 7AA Charles Alan Wright & Arthur R. Miller,

Fed. Prac. & Proc. Civ. § 1785.3, Timing of Certification (3d ed.) (under Rule 23, “the general

notion is that, when feasible, the certification decision should be made promptly”). Respondents

simply apply these principles incorrectly.
Case 2:20-cv-00422-TAD-KK Document 22 Filed 04/21/20 Page 2 of 5 PageID #: 294



       First, Respondents have added to this Court’s burden by filing the Motion to Stay. This

Court is already deciding the Rule 12(b)(1) portion of Respondents’ Motion to Dismiss this

week. An assessment of the likelihood of Petitioners’ success on the merits as part of the

Preliminary Injunction proceedings will also take place this week. Petitioners will be filing their

motion for class certification in the coming weeks, in keeping with the Local Rules. There is no

reason to believe the Court will not move equally expeditiously to other elements of the case.

Therefore, the only obstacle to judicial economy is Respondents’ motion itself. See Hiser v.

NZone Guidance, LLC, 1:18-CV-1056-RP, 2019 WL 2098091, at *1 (W.D. Tex. Mar. 27, 2019)

(denying motion to stay class certification pending motion to dismiss in part because “rather

[than] file an additional motion” defendant “could save considerable time and effort” by making

the same arguments in a response to class certification). Moreover, hindering this Court’s

assessment of the class will in turn hinder its ability to craft potential relief flowing from the

preliminary injunction proceedings; the Fifth Circuit disfavors such an approach. See Payne v.

Travenol Laboratories, Inc., 673 F.2d 798, 808 (5th Cir. 1982) (courts need not “refrain from

reviewing the contours of class composition when they shape the contours of injunctive relief”).

This is particularly apt here, where part of the injunctive relief that Petitioners seek directly

applies to the alleged putative class. See, e.g., Pet. at ¶¶ 79(2) (seeking an order “requiring

Defendants to immediately release all Medically-Vulnerable Subclass Members”); 79(4) (asking

the Court to order “[a]ll further action required to release Class Members outside the Medically-

Vulnerable Subclass to ensure that all remaining persons are incarcerated in Oakdale under

conditions consistent with CDC guidance to prevent the spread of COVID-19”); Mem. In

Support of Petitioners’ Emergency Mot. for Release of Vulnerable and Low-Risk Prisoners from

Oakdale at 25 (seeking preliminary injunction requiring Defendants to identify and release



                                                   2
Case 2:20-cv-00422-TAD-KK Document 22 Filed 04/21/20 Page 3 of 5 PageID #: 295



Subclass members). The Court should have the opportunity to review the contours of those class

allegations in framing the relief, should it grant Petitioners’ motion for preliminary injunction.

Delaying consideration of the class allegations would only create additional burdens for the

Court in crafting the appropriate remedy.

       Second, Respondents attempt to bootstrap their merits arguments to this motion, but

“nothing in either the language or history of Rule 23 [] gives a court any authority to conduct a

preliminary inquiry into the merits of a suit in order to determine whether it may be maintained

as a class action.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177 (1974); see also Miller v.

Mackey Int’l, 452 F.2d 424, 427 (5th Cir. 1971) (“In determining the propriety of a class action,

the question is not whether the plaintiff or plaintiffs have stated a cause of action or will prevail

on the merits, but rather whether the requirements of Rule 23 are met.”). Moreover,

Respondents offer little more than their “submission” that putative class members “are receiving

adequate review” to cast doubt on the likelihood that Petitioners will succeed on their claims.

These self-serving representations should not persuade the Court that judicial economy would be

served by departing from the directive in Rule 23 to resolve class certification at an early,

practicable time. The adequacy of Respondents’ approach to COVID-19 is the ultimate issue in

this litigation, and it is being addressed via the preliminary injunction proceedings mere days

from now. Respondents’ attempt to throw a wrench in those proceedings by simply “submitting”

that the ultimate issue is of no import to the putative class is self-serving and disruptive.

       Moreover, Petitioners would be prejudiced by staying class certification. COVID-19

spreads at an exponential rate and is already infecting putative class members; waiting for the

filing of over 1,800 individual habeas or other petitions is far too time consuming. See Petition,

Dkt. No. 1, at 1 n. 1. Any such post-conviction motions could also require new attorneys and be



                                                  3
Case 2:20-cv-00422-TAD-KK Document 22 Filed 04/21/20 Page 4 of 5 PageID #: 296



cost-prohibitive. Lastly, because many putative class members are currently indisposed seeking

medical treatment, and the alleged class includes future Oakdale prisoners, these putative class

members may be unable to investigate or bring claims at all. See, e.g., J.D. v. Nagin, 255 F.R.D.

406, 414 (E.D. La. 2009) (The “alleged class ... include[d] unnamed, unknown future ...

[members] who will be affected by ... discriminatory policies, and joinder of unknown

individuals is certainly impracticable and weighs in favor of certification.”) (quoting Pederson v.

Louisiana State University, 213 F.3d 858 (5th Cir.2000)). Notably, Respondents do not cite a

single countervailing prejudice they would incur by simply allowing the case to take its natural

course. Nor could they.

                                             CONCLUSION

        For the reasons stated above, this Court should deny Respondents’ Motion to Stay.1


Respectfully submitted this 21st day of April, 2020.

                                                           Respectfully submitted by:


                             /s/ Bruce Hamilton                                  Somil Trivedi**
                 Bruce Hamilton, La No. 33170                               Jennifer Wedekind**
             Katie Schwartzmann, La No. 30295                AMERICAN CIVIL LIBERTIES UNION
                          ACLU-F of Louisiana                                    FOUNDATION
                                 P.O. Box 56157                                915 15th St., NW
                         New Orleans, La 70156                            Washington, DC 20005
                                 (504) 522-0628                          **admitted pro hac vice
                     kschwartzmann@laaclu.org
                          bhamilton@laaclu.org


1
 Alternatively, this Court has the equitable authority to provisionally certify the class for purposes of the
upcoming preliminary injunction determination. See Thomas v. Johnston, 557 F. Supp. 879, 916 (W.D.
Tex. 1983); Thomas v. Heckler, 598 F. Supp. 492, 500 (M.D. Ala. 1984). Given the appropriate speed
with which the Court is moving this action, making a provisional certification decision alongside the
upcoming preliminary injunction decision is a more efficient, less prejudicial approach than staying
certification outright. It is also the approach that allows the Court to more quickly and directly “say what
the law is.” Motion to Stay at 5.



                                                      4
Case 2:20-cv-00422-TAD-KK Document 22 Filed 04/21/20 Page 5 of 5 PageID #: 297



                                                                                  Andrea Woods*
                              David Luger**                                     Brandon Buskey*
                       Hannah O. Koesterer*                              Meredith Taylor Brown*
              KATTEN MUCHIN ROSENMAN LLP                                          Gabriel Arkles*
                          525 W. Monroe St.              AMERICAN CIVIL LIBERTIES UNION
                          Chicago, IL 60661                                       FOUNDATION
                     david.luger@katten.com                                          125 Broad St.
                hannah.koesterer@katten.com                                New York, NY 10004
                                                                              Tel. (212) 549-2500
                               Ryan J. Meyer*                                   awoods@aclu.org
       KATTEN MUCHIN ROSENMAN LLP                          *pro hac vice applications forthcoming
                      2121 Pearl St., Ste. 1100
                             Dallas, TX 75201
                      ryan.meyer@katten.com
        *pro hac vice applications forthcoming




                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2020, a copy of the foregoing was filed electronically
with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all
counsel of record by operation of the court’s electronic filing system.

        I further certify that copies of all pleadings and other papers filed in the action to date or
to be presented to the Court at the hearing, have been furnished to the Defendants’ attorneys,
who have already made an appearance in this matter.

                                               /s/ Bruce Hamilton
                                               Bruce Hamilton, La. Bar No. 33170




                                                   5
